UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. l:lQ-cv-SO
Plaintiff,
Dlott, J.
vs. Litkovitz, M.J.
JONATHAN SMOOT, et. al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff Jerone McDougald, an inmate at the Southern Ohio Correctional Facility and
frequent filer in this Court,1 brings this prisoner civil rights action under 42 U.S.C. § 1983
against defendants Jonathan Smoot, Brian Barney, L. Hart, Lt. Kaut, and Lt. Williarns. This
matter is before the Court on plaintiffs motion to proceed in forma pauperis (Doc. l). For
the reasons that follow, plaintiffs motion should be denied.

A prisoner’s right to proceed fn forma pauperis has been restricted by Congress. In

 

l As of this date, plaintiff has filed twenty-two cases in the Southern District of Ohio. See McDongafd v. Era’os,
l:l9-cv-107 (TSB: SKB) (S.D. Ohio Feb. ll, 2019); McDougald v. Eddy, 2:19-cv~257 (TSB; SKB) (S.D. Ohio Jan.
25, 2019); McDouga!d v. Smoof, l:19»cv-50 (SID; KLL) (S.D. Ohio Jan. 22, 2019); McDougald v. Bear, l:lS-cv-
498 (TSB; KLL) (S.D. Ohio July 23, 2018); McDongald v. Era'os1 l:lS-cv-l35 (MRB; SKB) (S.D. Oh.io Feb. 23,
20]8); McDonga!d v. C[agg, l:lS-cv-93 (TSB; SKB) (S.D. Ohio Feb. 9, 2013); McDougald v. Eaches, l;lS-cv-SO
(MRB; SKB) (S.D. Ohio Feb. 5, 2018); McDougald v. E)~dos, l:]7-cv-464 (MRB; SKB) (S.D. Ohio July 10, 2017);
McDouga[d v. Di!low, 1:l7-cv-l96 (MRB; KI.L) (S.D. Ohio Mar. 27, 2017); McDouga!d v. Dunlap, l:l7-cv-127
(MRB; SKB) (S.D. Ohio l~`eb. 24, 2017); McDougaId v. Bear, l:l7-cv-124 (MRB; SKB) (S.D. Ohio Feb. 21, 2017);
McDouga[d v. Erdos, l:l7-cv-95 (SJD; SKB) (S.D. Ohio Feb. l(}, 2017); McDougaId v. Sammons, l:l?-cv-Ql
(MRB; SKB) (S.D. Ohio Feb. 10, 2017); McDougald v. Lt. Srone, l:l7-cv-72 (SJD; SKB) (S.D. Ohio Feb. l, 2017);
McDongald v. Di!low, l:16~cv-IO99 (MRB; SKB) (S.D. Ohio Nov. 23, 2016); McDougald v. Eaches, l:l6-cv-900
(SID; KLL) (S.D. Ohio Sept. 6, 2016);McDouga/d v. Davis, l:l6-cv-633 (SJD) (June lO, 2016); McDougald v.
Davi's, 2116-cv-545 (GCS; KAJ) (S.D. Ohio June 10, 2016); McDougald v. Ahmad, l:l6-cv-500 (SJD; SKB) (S.D.
Ohio Apr. 28, 2016); McDongafd v. Esham, l:l6-cv-497 (SJD; KLL) (S.D. Ohio Apr. 27, 20]6); McDougald v.
Maklman, 1:16~cv-317 (TSB; SKB) (S.D. Ohio Feb. 16, 2016); McDougold v. Tz'mber'lake, l:OS-cv-744 (MRB;
JGW) (S.D. Ohio ()ct. 29, 2003).

The vast majority of plaintiffs cases include factual allegations similar to those alleged in the instant complaint
To date, each of these actions have been dismissed on screening or decided against him after a responsive pleading
from the defendants The Court has also addressed on multiple occasions plaintist numerous attempts at
satisfying the imminent danger exception through allegations of death threats, insufficient medical care, and prison

conditions

accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.
No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:
In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
or proceeding under this section if the prisoner has, on 3 or more prior occasions,
while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious,
or fails to state a claim upon which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

Mr. McDougald is prohibited by § 1915(g) from proceeding in forma pauperis in this
case because three prior complaints filed by him while he has been a prisoner were dismissed
with prejudice for failure t0 state a claim upon which relief may be granted See McDougald v.
Sammons, Case No. l:l7-cv~9l (Bairett, J.; Bowman, M.J.) (S.D. Ohio Feb 10, 2017) (Doc. 7,
10, l I) (dismissal for failure to state a claim upon which relief may be granted pursuant to 28
U.S.C. §§ lQlS(e)(Z)(B) and lQl§A(b)(l)); MCDougald v_ Sione, Case No. l:l7-cv-72 (Dlott, J.;
Bowman, M.J.) (S.D. Ohio Feb. l, 2017) (Doc. 5, 17, 20, 26, 27) (dismissal for failure to state a
claim upon which relief may be granted); McDouga/a’ v. Ahmad, Case No. l:l6-cv-500 (Dlott, J.;
Bowman, M.J.) (S.D. Ohio Apr. 28, 2016) (Doc. 27, 34, 35) (dismissal for judgment on the
pleadings for failure to state a claim upon which relief may be granted under 28 U.S.C. §
1915(e)(2)). The previous three dismissals for failure to state a claim upon which relief may be
granted prevent Mr. McDougald from obtaining pauper status in the instant action.

fn view of his three “strikes,” Mr. McDougald may not proceed informer pauperis unless
he falls within the statutory exception set forth in 28 U.S.C. § 1915(g), Which applies to prisoners
Who are “under imminent danger of serious physical injury.” Under the plain language of the

statute, plaintiff must be in imminent danger at the time that he seeks to file his suit in federal

2

court to qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v.
Vasbina'er, 416 F. App’X 560, 561-62 (6th Cir. 201 1) (and cases cited therein) (holding in
accordance with other circuit courts that “the plain language of § 1915(g) requires the imminent
danger to be contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618
F.3d 162, 169 (2nd Cir. 2010) (citing Maiik v. McGinriis, 293 F.3d 559, 563 (2nd Cir. 2002));
Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martiri v. Sheiion, 319 F.3d 1048, 1050
(8th Cir. 2003); Abdiil-Akbor v. McKerie, 239 F.3d 307, 312 (3rd Cir. 2001) (en banc);
Mea’berry v. Butler, 185 F.3d 1 189, 1 193 (l lth Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884
(Sth Cir. 1998) (per curiam); Chase v. O ’Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per
curiam). C_`f Poinrer v_ Wilkinson, 502 F.3d 369, 371 n.l (6th Cir. 2007). “By using the tenn
‘imminent,’ Congress indicated that it wanted to include a safety valve for the ‘three strikes’ rule
to prevent impending harms, not those harms that had already occurred.” Abdul-Akbar, 239
F.3d at 315.

The Court is unable to discern from plaintiffs complaint any facts showing he meets the
statutory exception Because plaintiff has failed to allege particular facts showing any
immediate or impending serious physical injury in existence at the time he commenced this

action, he does not meet the exception to the “three strikes” rule set forth in 28 U.S.C. § 191 S(g).

IT IS THEREFORE RECOMMENDED THAT:
1. Plaintiffs motion to proceed in forma pauperis (Doc. 1) be DENIED.
2. Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus 350 administrative

fee) required to commence this action within thirty (30) days, and that plaintiff be notified that

his failure to pay the full $400 fee within thirty days will result in the dismissal of his action.
See fn re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

3. The Court certify pursuant to 28 U.S.C. § l915(a)(3) that for the foregoing reasons
an appeal of any Order adopting this Report and Recommendation Would not be taken in good

faith. See McGore v. Wriggiesworth, l 14 F.3d 601 (6th Cir. 1997).

Date: /?L/?7[/i . l
Karen L. Litkovitz

United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DlVISION
JERONE MCDOUGALD, Case No. l:l9-cv-50
Plaintiff,
Dlott, .l.
vs. Litkovitz, M.J.
JONATHAN SMOOT, et. al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to this Report & Recommendation (“R&R”) Within FOURTEEN (14) DAYS after
being served With a copy thereof That period may be extended further by the Court on timely
motion by either side for an extension of time. All objections shall specify the portion(s) of the
R&R objected to, and shall be accompanied by a memorandum of law in support of the
objections A party shall respond to an opponent’s objections Within FOURTEEN DAYS after
being served With a copy of those objections. Failure to make objections in accordance with
this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Wa[t‘ers, 638 F.Zd 947 (6th Cir. 1981).

